          Case 1:21-cv-01237-NONE-GSA Document 12 Filed 09/15/21 Page 1 of 1



 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   ISRAEL MALDONADO RAMIREZ,                        1:21-cv-01237-NONE-GSA-PC
 9                                                    ORDER STRIKING MOTION FOR
                   Plaintiff,                         LACK OF SIGNATURE
10                                                    (ECF No. 11.)
           vs.
11
     KHALE,
12
                  Defendant.
13

14          Israel Maldonado Ramirez (“Plaintiff”) is a civil detainee currently housed at Atascadero
15   State Hospital in Atascadero, California, proceeding pro se and in forma pauperis with this civil
16   rights action pursuant to 42 U.S.C. § 1983. On March 17, 2021, Plaintiff filed a Motion to Order
17   Due Process. (ECF No. 11.) The document is unsigned. All filings submitted to the court must
18   bear the signature of the filing party. Local Rule 131; Fed. R. Civ. P. 11(a). Accordingly, IT IS
19   HEREBY ORDERED that Plaintiff's motion, filed on September 13, 2021, is STRICKEN from
20   the record for lack of signature.1
21
     IT IS SO ORDERED.
22

23       Dated:    September 15, 2021                                 /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27
     1
      A document which is “stricken” will not be considered by the Court for any purpose. (Informational
28   Order, ECF No. 2 at 2:7-8.)
